TRIAL COURT OFFICIAL'S
         REQUEST             FOR EXTENSION OF TIME TO FILE RECORD
                                                                                              FILED IN
                                                                                       12th COURT OF APPEALS
                                                                                            TYLER, TEXAS
Court of Appeals No. (If known):      12 -     15       -   00153           - CR
                                                                                       7/17/2015 4:45:49 PM
                                                                                            CATHY S. LUSK
Trial Court Style: The State of Texas v. Coby Ray Hudgins                                       Clerk


Trial Court & County: 124th District Court, Gregg County                   Trial Court No.: 43,465-B

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: July 17, 2015

Anticipated Number of Pages of Record: 800

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o
x       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either pay
the required fee or to make arrangements to pay the fee for preparing the record.
o x     my duties listed below preclude working on this record: Three criminal appellate records, including
one capital murder case, as well as a civil trial, encompassing over 1500 pages of testimony.

o       Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 8-15-15                , and I
hereby request an additional         60        days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.


 7-17-15
Date                                                        Signature /s/ Tina Campbell

 (903) 237-2570
Office Phone Number                                 Printed Name    Tina Campbell

___________________________________
 tina.campbell@co.gregg.tx.us
E-mail Address (if available)                               Official Title Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name: Lance Larison                                          Name: Ms. Zan Brown

Address: P.O. Box 232                                        Address: 101 E. Methvin, Suite 333

           Longview, Texas 75601                                          Longview, Texas 75601

Phone no.: (903) 238-9040 - FAX                              Phone no.: (903) 236-8490

Attorney for:    Defendant Hudgins                           Attorney for: The State of Texas




Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name: J. Brandt Thorson                                      Name:

Address: 606 E. Methvin                                      Address:

             Longview, Texas 75606

Phone no.: (903) 212-3038 - FAX                              Phone no.:

Attorney for: Defendant Hudgins                              Attorney for:



Additional                               information,                                   if                     any: